UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):March 14, 2012 (March 13, 2012) CRIMSON EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-12108 (Commission File Number) 20-3037840 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 13, 2012, Crimson Exploration Inc. issued a press release announcing financial results for the fourth quarter and full year ended December 31, 2011.The press release is included in this report as Exhibit 99.1. As provided in General Instruction B.2. of Form 8-K, the information in this Item 2.02 (including the press release attached as Exhibit 99.1 incorporated by reference in this Item 2.02) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated March 13, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. Date: March 14, 2012 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated March 13, 2012 EXHIBIT 99.1 Crimson Exploration Announces Fourth Quarter and Full Year 2011 Financial Results HOUSTON, March 13, 2012 (BUSINESS WIRE) Crimson Exploration Inc. (NasdaqGM:CXPO) today announced financial results for the fourth quarter and full year 2011. 2011 Summary § Full year revenue of $114.4 million, 18% year over year increase § Full year EBITDAX of $77.2 million, 36% year over year increase § Increased quarterly oil and natural gas liquids production to 34% of total production, 40% of total production reached in January 2012 § Increased proved reserves by 20% year over year, to 200.4 Bcfe, with a reserve replacement rate of 304% of 2011 production Management Commentary Allan D. Keel, President and Chief Executive Officer, commented, “In 2011, Crimson began its transformation from a predominately natural gas producer to a Company focused on oil and liquids weighted opportunities. After finally securing our highest quality Haynesville/Mid-Bossier acreage in East Texas in the first half of the year, we shifted our focus toward the Eagle Ford shale in South Texas in an effort to balance our production profile. By employing the same horizontal drilling and fracing techniques used in the Haynesville Shale and Mid-Bossier gas shale plays, we then successfully proceeded with the development of our leasehold position in Karnes County, averaging a 24-hr gross initial production rate of 1,060 Boepd on seven completed wells on our Littlepage McBride lease. In 2012, Crimson anticipates achieving a 50/50 liquids production profile by the end of the second quarter by targeting the planned horizontal redevelopment of the Woodbine formation in Madison and Grimes counties, Texas and the continued development of the Eagle Ford shale.” Summary Fourth Quarter Financial Results The Company reported a net loss for the fourth quarter 2011 of $5.0 million, or $0.11 per basic share, compared to a net loss of $20.9 million, or $0.50 per basic share, for the fourth quarter of 2010. Recorded in the fourth quarters of 2011 and 2010, respectively, were non-cash leasehold impairment charges of $0.7 million and $21.1 million. Fourth quarter non-cash charges of $1.6 million and $6.8 million were also recorded in 2011 and 2010, respectively, related to the mark-to-market valuation on our commodity price and interest rate derivatives.Exclusive of these special items, net loss for the fourth quarter of 2011 would have been $3.5 million, compared to a loss of $2.4million in 2010. Adjusted EBITDAX, as defined below, was $17.3million in the fourth quarter of 2011, a 3% increase over Adjusted EBITDAX of $16.7million for the prior year quarter. Revenues for the fourth quarter 2011 were $27.7 million compared to revenues of $27.9 million in the prior year quarter. Quarter over quarter revenues were flat, though lower natural gas revenues from lower production and prices were offset by higher oil and liquids revenues resulting from a 40% increase in quarterly oil production as Crimson pursued its strategy of achieving a more balanced production profile. Production for the fourth quarter of 2011 was approximately 3.7 Bcfe of natural gas equivalents, or 40,048 Mcfe per day, compared with production of approximately 4.0 Bcfe, or 43,010 Mcfe per day, in the 2010 quarter.As of January 30, 2012, Crimson achieved 40% oil and liquids production, compared to 28% for the fourth quarter 2010, a key milestone in our strategy to achieve a production mix of 50% oil and liquids by the middle of 2012. The weighted average field sales price in the fourth quarter of 2011 (before the effects of realized gains/losses on our commodity price hedges) was $6.72per Mcfe compared to an average sales price of $5.59 for the fourth quarter of 2010, an increase resulting from higher oil and NGL prices and the increase in oil and liquids production.The weighted average realized sales price in the fourth quarter of 2011 (including the effects of realized gains/losses on our commodity price hedges) was $7.45per Mcfe compared to a weighted average realized sales price of $7.02per Mcfe for the fourth quarter of 2010. Lease operating expenses for the fourth quarter of 2011 were $3.7 million compared to $3.6 million in the prior year quarter. On a per Mcfe produced basis, lease operating expenses were $1.00 for the fourth quarter 2011, compared to $0.91 Mcfe for the fourth quarter 2010. Production and ad valorem taxes for the fourth quarter 2011 were $1.3 million compared to $1.5 million in the prior year quarter due to slightly lower revenues.On a per Mcfe produced basis, production and ad valorem taxes were $0.35 for the fourth quarter compared to $0.37 Mcfe for the fourth quarter 2010. DD&A expense for the fourth quarter of 2011 was $15.6 million, or $4.24 per Mcfe, compared to $12.0 million, or $3.05 per Mcfe, in the prior year quarter. The higher DD&A rate for the 2011 quarter resulted primarily from negative natural gas reserve revisions related to the low natural gas price environment. General and administrative expense in the fourth quarter of 2011 was $5.9 million, or $1.60 per Mcfe, compared to $6.6 million, or $1.66 per Mcfe, in the prior year quarter due to lower personnel costs and lower legal and other professional fees.Cash general and administrative expenses for the fourth quarter of 2011, exclusive of non-cash stock option expense recognized, were $5.4 million ($1.48 per Mcfe) and $6.1 million ($1.55 per Mcfe) for the fourth quarters of 2011 and 2010, respectively. Year End Reserves and 2012 Capital Budget As previously disclosed, proved reserves at December 31, 2011, as estimated by Netherland, Sewell, and Associates, Inc., our independent petroleum engineering firm, were 200.4 Bcfe, a 20% increase from the prior year’s proved reserves of 166.5Bcfe, with an SEC PV-10 value of approximately $266.5 million. Reserve additions, including revisions, totaled approximately 50.4Bcfe which led to a reserve replacement rate of 304% and finding and development costs of $1.99per Mcfe in 2011. Crimson plans to continue an active drilling program in 2012 by spending approximately $74million primarily targeting the Woodbine formation and the Eagle Ford shale. Hedging Activity Consistent with our strategy of mitigating commodity price risk, we took advantage of the meaningful increase in oil prices during the first quarter of 2012 and added the following derivative contracts to our existing positions, providing overall commodity price protection for 80% of forecasted PDP oil production in 2012: Crude Oil Volume/Month Price/Unit Brent Mar 2012-June 2012 Swap 13,000 Bbls July 2012-Dec 2012 Swap 10,000 Bbls WTI Jan 2013-Dec 2013 Swap 14,000 Bbls Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three and twelve month periods ended December 31, 2011 and 2010: Three Months Ended Twelve Months Ended December 31, December 31, % % Total Volumes Sold: Crude oil (barrels) 40 % 52 % Natural gas (Mcf) -14 % 26 % Natural gas liquids (barrels) -9 % 21 % Natural gas equivalents (Mcfe) -7 % 28 % Daily Sales Volumes: Crude oil (barrels) 40 % 52 % Natural gas (Mcf) -14 % 26 % Natural gas liquids (barrels) -9 % 21 % Natural gas equivalents (Mcfe) -7 % 28 % Average sales prices (before hedging): Oil $ $ 22 % $ $ 28 % Gas -11 % -11 % NGLs 18 % 21 % Mcfe 20 % 11 % Average realized sales price (after hedging): Oil $ $ 14 % $ $ 10 % Gas -17 % -25 % NGLs 16 % 19 % Mcfe 6 % -8 % Selected Costs ($ per Mcfe): Lease operating expenses $ $ 10 % $ $ -31 % Production and ad valorem taxes $ $ -7 % $ $ -13 % Depreciation and depletion expense $ $ 39 % $ $ -1 % General and administrative expense (cash) $ $ -5 % $ $ -28 % Interest expense $ $ 10 % $ $ -12 % Adjusted EBITDAX (1) $ $ 3 % $ $ 36 % Capital expenditures Property acquisition – proved $ $
